Exhibit 10.1

INVESTMENT MANAGEMENT AGREEMENT

     THIS AGREEMENT, made as of the 30th day of June, 2009, by and between
Transatlantic Holdings, Inc., a P&C reinsurance company organized under the laws
of Delaware (hereinafter called the “Client”), and BlackRock Financial
Management, Inc. (hereinafter called the “Manager”).

WITNESSETH:

     WHEREAS, the Client has all requisite authority to appoint one or more
investment managers to supervise and direct the investment and reinvestment of a
portion or all of the assets of the Client and of certain subsidiaries of the
Client;

     THEREFORE, for and in consideration of the premises and of the mutual
covenants herein contained, the parties hereby agree as follows:

1.   Appointment and Status as Investment Manager. The Client hereby appoints
the Manager as an “Investment Manager.” The Manager does hereby accept said
appointment and by its execution of this Agreement the Manager represents and
warrants that it is registered as an investment adviser under the U.S.
Investment Advisers Act of 1940, as amended (the “Advisers Act”). The Manager
does also acknowledge that it is a fiduciary with respect to the assets under
management and assumes the duties, responsibilities and obligations of a
fiduciary.

2.   Representations by Client. The Client represents and warrants that: (a) it
has all requisite authority to appoint the Manager hereunder; (b) the terms of
the Agreement do not conflict with any obligation by which the Client is bound,
whether arising by contract, operation of law or otherwise; (c) this Agreement
has been duly authorized by all appropriate action; and (d) the Account (as
defined below) is not subject to the Employee Retirement Income Security Act of
1974, as amended, or the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

3.   Representations by Manager. The Manager represents and warrants that: (a)
it has all requisite authority to execute this Agreement; (b) the terms of the
Agreement do not conflict with any obligation by which the Manager is bound,
whether arising by contract, operation of law or otherwise; (c) it has made,
obtained and performed all other registrations, filings, approvals,
authorizations, consents, licenses or examinations required by any government or
governmental or quasi-governmental authority, domestic or foreign, or required
by any other person, corporation or other entity in order to execute, deliver
and perform this Agreement and to be an investment manager; and (d) since the
date of the Manager’s Form ADV, Part II, delivered to the Client by the Manager,
there has not been, occurred or arisen any material adverse change in the
financial condition of the business of the Manager or any event, condition or
state or facts which materially and adversely affects, or to its knowledge
threatens to materially and adversely affect, the business or financial
condition of the Manager.

4.   Management Services. The Manager shall be responsible for the investment
and reinvestment of those assets in one or more accounts designated by the
Client as subject to the Manager’s management (each, an “Account”) in accordance
with the investment guidelines applicable to the Account attached hereto as
Exhibit A (the “Investment Guidelines”) and other instructions communicated in
writing (which may include email) by the Client from time to time. The Client
represents and warrants

--------------------------------------------------------------------------------



that the Investment Guidelines include any restrictions, guidelines or other
requirements imposed on the Account by any applicable law, rule, regulation or
governing document. The Account may include all securities and instruments
permitted by the Investment Guidelines or appropriate to effect the objectives
and/or strategies described therein. The Client does hereby delegate to the
Manager all of its powers, duties and responsibilities with regard to such
investment and reinvestment and hereby appoints the Manager as its agent in fact
with full authority to buy, sell or otherwise effect investment transactions
involving the assets in its name and for the Account, on the Client's behalf as
the Manager deems appropriate from time to time in order to carry out the
Manager's responsibilities hereunder. Said powers, duties and responsibilities
shall be exercised exclusively by the Manager pursuant to and in accordance with
its fiduciary responsibilities and the provisions of this Agreement. In
addition, in accordance with the Manager’s guidelines in effect from time to
time, the Manager is authorized, but shall not be required, to: (a) vote, tender
or convert any securities in the Account; (b) execute waivers, consents and
other instruments with respect to such securities; (c) endorse, transfer or
deliver such securities; or (d) consent to any class action, plan of
reorganization, merger, combination, consolidation, liquidation or similar plan
with reference to such securities; provided that the Manager shall not incur any
liability to the Client by reason of any exercise of, or failure to exercise,
any such discretion in the absence of fraud, actual misconduct, gross
negligence, willful violation of any applicable statute, reckless disregard for
its duties or bad faith.

Notwithstanding anything in this Agreement to the contrary, the Manager may, at
its own discretion, delegate any or all of its discretionary investment,
advisory and other rights, powers, functions and obligations hereunder to any
affiliate of the Manager under the control of BlackRock, Inc., without further
notification to or consent of the Client; provided that any such delegation
shall be revocable by the Manager and that the Manager shall always remain
liable to the Client for the Manager’s obligations hereunder and for all actions
of any such affiliates to the same extent as the Manager is liable for its own
actions hereunder.

5.   Accounting and Reports; Right to Inspect.

At such intervals as shall be mutually agreed upon between the parties, the
Manager shall furnish the Client with appraisals of the Account, performance
tabulations, a summary of purchases and sales and such other reports as shall be
agreed upon from time to time. The Manager shall also reconcile accounting,
transaction and asset-summary data with custodian reports at times that are
mutually agreeable to the Manager and the Client. In addition, the Manager shall
communicate and resolve any significant discrepancies with the custodian.

The Manager will maintain complete and accurate books and records concerning
transactions in the Account and with respect to all assets held by the Account
as required by the Advisers Act.

The books and records of the Manager with respect to the Account shall be
subject to periodic review and audit at any reasonable time by the Client or its
duly appointed agents, including independent accountants engaged by the Client.

6.   Other Services. The Manager shall, on invitation, attend meetings with
representatives of the Client to discuss the position of the Account and the
immediate

2

--------------------------------------------------------------------------------



investment outlook, or shall submit its views in writing as the Client may
reasonably request from time to time.

7.     Additional Investment Services; Considerations and Acknowledgments. As
agreed between the parties from time to time, the Manager may provide certain
operating, analytical, and reporting support (“Additional Investment Services”)
for those portfolios of the Client managed by the Manager and by other parties.
The Additional Investment Services may include, but are not limited to the
following: (a) establishing appropriate investment mandates and strategies; (b)
drafting investment policies and guidelines; (c) supporting the Client’s
operations, including providing assistance to the Client’s custodian; (d)
creating a consolidated risk reporting platform for the Client; (e) providing
asset-liability reporting; (f) providing income projections; and (g) providing
broad and general consulting on accounting, operational, regulatory, and other
strategic issues.

The Client understands and acknowledges that: (a) all Additional Investment
Services require the Manager to exercise good-faith judgments that may
ultimately prove to be erroneous; (b) in connection with providing the
Additional Investment Services, the Manager will make certain assumptions about
the movements of interest rates, volatility of interest rates, movements of
spreads, and the relationship of mortgage prepayments to interest rates; (c) the
Manager’s assumptions will not necessarily capture all of the characteristics
and risks inherent in the Client’s portfolios; and (d) the Manager’s assumptions
are based in part upon information provided to the Manager by the Client or
certain of its third-party vendors that is assumed to be reliable and accurate,
but the Manager does not represent or warrant that it is accurate or complete,
and will not be responsible for verifying the accuracy of any such information.

8.     Compensation. For its services hereunder, the Manager shall be
compensated in accordance with Exhibit B, attached hereto. If the management of
the Account commences or ends at any time other than the beginning or end of a
calendar quarter, the quarterly fee shall be prorated based on the portion of
such calendar quarter during which this Agreement was in force.

9.     Custodian. The securities in the Account shall be held by a custodian
duly appointed by the Client and the Manager is authorized to give instructions
to the custodian with respect to all investment decisions regarding the Account.
Nothing contained herein shall be deemed to authorize the Manager to take or
receive physical possession of any of the assets for the Account, it being
intended that sole responsibility for safekeeping thereof (in such investments
as the Manager may direct) and the consummation of all purchases, sales,
deliveries and investments made pursuant to the Manager’s direction shall rest
upon the custodian.

10.   Brokerage. The Client hereby delegates to the Manager sole and exclusive
authority to designate the brokers or dealers through whom all purchases and
sales on behalf of the Account will be made. To the extent permitted by
applicable law, such brokers or dealers may include the Manager’s affiliates
(including but not limited to PNC Capital Markets, Inc.), and firms that are
affiliated with Bank of America Corporation (including but not limited to
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Banc of America
Securities LLC) and other substantial stockholders in the Manager’s parent
company. The Client understands that such brokers and dealers may retain express
or imputed commissions in connection with effecting any transactions for the
Account. The Manager will determine the rate or rates, if any, to be paid for

3

--------------------------------------------------------------------------------



brokerage services provided to the Account. The Manager agrees that securities
are to be purchased through such brokers or dealers as, in the Manager’s best
judgment, shall offer the best combination to the Account of price and execution
over time. The Manager, in seeking to obtain best execution of portfolio
transactions for the Account, may consider the quality and reliability of
brokerage services, as well as research and investment information and other
services provided by brokers or dealers. Accordingly, the Manager’s selection of
a broker or dealer for transactions for the Account may take into account such
relevant factors as: (a) price; (b) the broker’s or dealer’s facilities,
reliability and financial responsibility; (c) when relevant, the ability of the
broker or dealer to effect securities transactions, particularly with regard to
such aspects as timing, order size and execution of the order; (d) the broker’s
or dealer’s recordkeeping capabilities; and (e) the research, brokerage and
other services provided by such broker or dealer to the Manager which are
expected to enhance its general portfolio management capabilities (collectively,
“Services”), notwithstanding that the Account may not be the exclusive
beneficiary of such Services. Commission rates, being a component of price is
one factor considered together with other factors. The Manager shall not be
obligated to seek in advance competitive bidding for the most favorable
commission rate applicable to any particular transaction for the Account or to
select any broker-dealer on the basis of its purported posted commission rate.
Accordingly, in compliance with Section 28(e) of the U.S. Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the Manager, in its discretion,
may cause the Account to pay a commission for effecting a transaction for the
Account in excess of the amount another broker or dealer would have charged for
effecting that transaction if the Manager determines, it its reasonable
discretion, that doing so is in the best interest of the Account and the Client.
This may be done where the Manager has determined in good faith that the
commission is reasonable in relation to the value of the Services provided by
the broker to the Manager.

11.   Confidential Information. Any information disclosed by either party to
this Agreement relating to the Account, this Agreement or any other information
related thereto (“Confidential Information”) shall be kept confidential by each
such person to whom such Confidential Information is disclosed and shall not be
disclosed to any third party without the prior written consent of each of the
parties to this Agreement, except as follows:

(a)   Where disclosure is permitted under the terms of this Agreement;

(b) Where disclosure is required for the purpose of making, acquiring, settling
or realizing an investment in accordance with the terms of the Agreement and the
Investment Guidelines on behalf of the Account;

(c) Where disclosure is required by law or the order of any court or pursuant to
any request or requirement of any government or regulatory authority, bank
examiner or statutory auditor; or

(d) Where the disclosure is or becomes public by no fault of the other party;

but in an event under paragraph (c) above, and unless precluded from doing so by
applicable law or the obligation of immediate disclosure, the disclosing party
shall give the other party, before making the disclosure, an opportunity to
oppose the disclosure, and shall coordinate the wording of such disclosure with
such other

4

--------------------------------------------------------------------------------



party (to the extent permitted by law). Each party shall be entitled to disclose
information received by the other party to the party's affiliates, employees,
service providers and professional advisors wherever located with respect to
this Agreement (provided that such disclosure is for the purpose of supporting
the provision of services under this Agreement and such affiliates, employees,
service providers and professional advisors are also bound by an obligation of
confidentiality).

12.   Directions to the Manager. All directions by or on behalf of the Client to
the Manager shall be in writing signed by one or more of the following persons
and/or such other persons as identified by the Client from time to time:

  Name   Title   Steven Skalicky   Chief Financial Officer   Matthew Mahoney  
Chief Accounting Officer


The Manager shall be fully protected in relying upon any direction in accordance
with the previous paragraph with respect to any instruction, direction or
approval of the Client, and shall be so protected also in relying upon a
certification duly executed on behalf of the Client as to the names of persons
authorized to act for it and in continuing to rely upon such certification until
notified by the Client to the contrary.

The Manager shall be fully protected in acting upon any instrument, certificate
or paper believed by it to be genuine and to be signed or presented by the
proper persons or to any statement contained in any such writing and may accept
the same as conclusive evidence of the truth and accuracy of the statements
therein contained.

13.   Liabilities of the Manager and the Client. The Client shall not be liable
for any act or omission of the Manager in connection with the Manager’s
discharge of its duties.

The Manager, its officers, directors and employees, acting in good faith shall
not be liable, and shall be indemnified by the Client against any and all
losses, damages, costs, expenses (including reasonable attorneys’ fees),
liabilities, claims and demands (collectively, “Losses”), for any action,
omission, information or recommendation in connection with this Agreement,
except in the case of the Manager’s or such officer’s, director’s or employee’s
actual misconduct, gross negligence, willful violation of any applicable
statute, reckless disregard for its duties, fraud or material violation of this
Agreement (any such action, “Disabling Conduct”) and except as further limited
in the paragraph immediately below; provided, however, that this limitation
shall not act to relieve the Manager, its officers, directors and employees from
any responsibility or liability for any responsibility, obligation or duty which
the Manager or such officer, director or employee may have under the U.S.
federal securities laws; and provided, further, however, that to the extent any
limitations or restrictions contained in the Investment Guidelines are not
adhered to as a result of changes in market value, additions to or withdrawals
from the Account, portfolio rebalancing by the Client or other non-volitional
acts of the Manager, the Manager shall not be liable to the Client.

The Manager shall be liable, and shall indemnify the Client, its officers,
directors and employees, against any and all Losses that result from the
Disabling Conduct of the Manager, its officers, directors or employees.

5

--------------------------------------------------------------------------------



The Client understands that in connection with the Additional Investment
Services provided by the Manager that: (a) the Manager is not serving in an
investment advisory capacity, or making any recommendations or soliciting any
action based upon its analyses with respect to those portfolios of the Client
not managed by the Manager; and (b) the Client will be solely responsible for
any judgments as to valuation and the purchase and sale of its portfolio
securities (other than in the case of the Account). Accordingly, the Manager
will not be responsible, and have no liability, for any conclusions drawn by the
Client with respect to its portfolio securities, notwithstanding that such
conclusions may, in part, be based upon information provided by the Manager in
connection with the Additional Investment Services.

14.   Non-Exclusive Management. The Client understands that the Manager and its
affiliates will continue to furnish investment management and advisory services
to others, and that the Manager and such affiliates shall be at all times free,
in its or their discretion, to make recommendations to others which may be the
same as, or may be different from, those made for the Account. The Client
further understands that the Manager, its affiliates, and any officer, director,
stockholder, employee or any member of their families may or may not have an
interest in the securities whose purchase and sale the Manager may recommend.
Actions with respect to securities of the same kind may be the same as or
different from the action which the Manager, or any of its affiliates, or any
officer, director, stockholder, employee or any member of their families, or
other investors may take with respect thereto.

15.   Aggregation and Allocation of Orders. The Client acknowledges that
circumstances may arise under which the Manager determines that, while it would
be both desirable and suitable that a particular security or other investment be
purchased or sold for the account of more than one of the Manager’s clients’
accounts, there is a limited supply or demand for the security or other
investment. Under such circumstances, the Client acknowledges that, while the
Manager will use commercially reasonable efforts to allocate the opportunity to
purchase or sell that security or other investment among those accounts on an
equitable basis, the Manager shall not be required to assure equality of
treatment among all of its clients (including that the opportunity to purchase
or sell that security or other investment will be proportionally allocated among
those clients according to any particular or predetermined standards or
criteria). Securities trades for the Account may, but are not required to, be
aggregated with trades for other clients of the Manager and its affiliates.
Where, because of prevailing market conditions, it is not possible to obtain the
same price or time of execution for all of the securities or other investments
purchased or sold for clients, the Manager may average the various prices and
charge or credit the Account with the average price.

16.   Conflict of Interest; Affiliated Transactions. (a) Other Interests. The
Client agrees that the Manager may refrain from rendering any advice or services
concerning securities of companies of which any of the Manager’s, or affiliates
of the Manager’s, officers, directors or employees are directors or officers, or
companies as to which the Manager or any of the Manager’s affiliates or the
officers, directors and employees of any of them has any substantial economic
interest or possesses material non-public information, unless the Manager either
determines in good faith that it may appropriately do so without disclosing such
conflict to the Client or discloses such

6

--------------------------------------------------------------------------------



conflict to the Client prior to rendering such advice or services with respect
to the Account.

(b) Cross Trades. From time to time, when determined by the Manager to be in the
best interest of the Client, the Account may purchase securities from or sell
securities to another account (including, without limitation, public or private
collective investment vehicles) managed, maintained or trusteed by the Manager
or an affiliate at prevailing market levels in accordance with applicable law
and utilizing, with respect to pricing, the Manager’s procedures under Rule
17a-7(b) of the Investment Company Act or such other pricing methodology
determined to be fair and equitable to the Client in the Manager’s reasonable
judgment.

(c) Agency Cross Trades. Consistent with applicable law, the Manager and any
affiliated broker-dealers are hereby authorized by the Client to execute agency
cross transactions on behalf of the Account. Agency cross transactions may
facilitate a purchase or sale of a block of securities for the Account at a
predetermined price and may avoid unfavorable price movements which might
otherwise be suffered if the purchase or sale order were exposed to the market.
However, the Manager and its affiliated broker-dealers may receive commissions
from, and therefore may have a potentially conflicting division of loyalties and
responsibilities regarding, both parties to an agency cross transaction. The
Client understands that its authority to the Manager to effect agency cross
transactions for the Client is terminable at will without penalty, effective
upon receipt by the Manager of written notice from the Client.

If the Account is subject to Section 11(a) of the Exchange Act and Rule
11a2-2(T) thereunder, the Client authorizes the Manager’s affiliated
broker-dealers that may be members of a U.S. securities exchange, or have the
right to trade on such an exchange, to execute transactions on such exchange for
the Account. The Manager shall furnish Client at least annually a statement
setting forth the total amount (or an estimate thereof) of all compensation
retained by its affiliated broker-dealers in connection with effecting
securities transactions for the Account during the period covered by the
statement.

17.   Effective Period of Agreement and Amendments. This Agreement shall become
effective on the date hereof. Any amendment to this Agreement shall be written
and signed by both parties to the Agreement.

18.   Resignation or Removal of the Manager. The Manager may be removed by the
Client or may resign upon 30 days’ notice in writing; provided, that in the
event of a material breach of this Agreement by the Manager, the Client may
resign upon 5 days’ notice in writing. On the effective date of the removal or
resignation of the Manager or as close to such date as is reasonably possible,
the Manager shall provide the Client with a final report containing the same
information as specified in Section 5 above.

19.   Assignment. No assignment (as that term is defined in the Advisers Act) of
this Agreement by the Manager may be made without the consent of the Client, and
any such assignment made without such consent shall be null and void for all
purposes. Subject to the foregoing, this Agreement shall inure to the benefit of
and be binding upon the parties hereto, their successors and permitted assigns.

20.   Severable. Any term or provision of this Agreement which is invalid or
unenforceable in any applicable jurisdiction shall, as to such jurisdiction, be
ineffective to the

7

--------------------------------------------------------------------------------



extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms or provisions of the Agreement in any
jurisdiction.

21.   Applicable Law. To the extent not inconsistent with applicable U.S.
federal law, this Agreement shall be construed pursuant to, and shall be
governed by, the laws of the State of New York.

22.   Investment Manager Brochure. The Client hereby acknowledges that it has
received from the Manager a copy of the Manager’s Form ADV, Part II, at least
forty-eight hours prior to entering into this Agreement.

23.   Web-site. The Manager, at the Client’s request, will provide access to its
account information electronically, via the world wide web, based upon the
Client’s use of a user id and password issued by the Manager. The Client
acknowledges and agrees the world wide web is a continually growing medium and
the Manager does not make any warranty regarding the security related to the
world wide web. The Client must be aware there is no absolute guaranteed system
or technique to fully secure information made available over the web. The Client
agrees that it will not share its user id, password and access to information
provided electronically with any third party.

24.   Notices. All notices required or permitted to be sent under this Agreement
shall be sent, if to the Manager:

  c/o BlackRock, Inc.   40 East 52nd Street   New York, NY 10022   Attention:
Robert Connolly, General Counsel   or by facsimile to (212) 810-3744   if to the
Client: c/o Transatlantic Holdings, Inc.   80 Pine Street   New York, NY 10055  
Attention: Steven Skalicky   or by facsimile to (212) 785-7347


or such other name or address as may be given in writing to the other party. All
notices hereunder shall be sufficient if delivered by facsimile or overnight
mail. Any notices shall be deemed given only upon actual receipt.

25.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original but all of which together shall constitute one
agreement.

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

TRANSATLANTIC HOLDINGS, INC.

By: /s/ STEVEN S. SKALICKY Name: Steven S. Skalicky Title: Executive VP & CFO


BLACKROCK FINANCIAL MANAGEMENT, INC.

By: /s/ KRISTEN M. DICKEY Name: Kristen M. Dickey Title: Managing Director


9

--------------------------------------------------------------------------------